Citation Nr: 0122879	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  99-13 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral knee 
disorders, including arthritis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to June 
1970, and from September 1990 to June 1991.  He also had 
several periods of active duty for training in the Tennessee 
Army National Guard between 1970 to 1995.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998, in which the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied the veteran's claims of 
entitlement to service connection for PTSD and bilateral knee 
disorders, identified as arthritis.  The veteran subsequently 
perfected an appeal of that decision.  A hearing on these 
claims was held in June 2001, before the undersigned Board 
member, who was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 1991).


REMAND

While the veteran's claims were pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims.  The amendment 
effectively eliminated the requirement that a claimant must 
submit a well-grounded claim in order to trigger VA's duty to 
assist.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. § 5100 et seq. 
(West Supp.2001).  Consequently, the VA is obligated to 
assist a claimant in the development of a given claim unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist itself and more specifically defined it.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, VA has recently promulgated regulations 
implementing the VCAA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA regarding obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but:  (A) Contains competent lay or medical evidence 
of a current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the veteran 
suffered a event, injury or disease in service . . . ; and 
(C) Indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability."  66 
Fed. Reg. 45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)(i)).

Based on the new statutory and regulatory changes, and review 
of the record, it is the opinion of the Board that additional 
development of the evidence should be accomplished prior to 
further consideration of the veteran's claims.  

With regard to the veteran's claim of entitlement to service 
connection for PTSD, the Board notes that he was awarded the 
Purple Heart Medal.  At his June 2001 hearing he testified 
that he had been treated for PTSD at the VA medical center in 
Murfreesboro, Tennessee.  The most recent VA records in the 
claims file are dated during 1998.  In keeping with the 
statutory and regulatory amendments, the records pertaining 
to his most recent treatment must be obtained.  

It is further observed that the VA psychiatric examiner who 
conducted the June 1998 examination failed to diagnose the 
veteran with PTSD based on the veteran's symptomatology at 
that time.  However, any current diagnosis of PTSD which 
might be contained in the veteran's treatment records from 
the VA medical center at Murfreesboro, Tennessee, pertaining 
to his current treatment would likely create a conflict with 
regard to whether or not the veteran has PTSD.  Accordingly, 
not only should the recent VA treatment records be obtained, 
but in the event that they contain a diagnosis of PTSD, a new 
psychiatric examination should be scheduled to clarify the 
appropriate diagnosis.  As with the request for the VA 
records, this examination would be necessary under the new 
regulations.

With regard to the veteran's claim of entitlement to service 
connection for a bilateral knee disorder, the Board notes 
that in his October 1998 Notice of Disagreement, and in 
testimony before the undersigned in June 2001, the veteran 
stated that his bilateral knee disorder is the result of the 
shrapnel wounds that he sustained in Vietnam, for which he 
was awarded the Purple Heart Medal.  While the record 
contains a copy of the certificate awarding the Purple Heart 
to the veteran for wounds sustained in action on October 30, 
1969, there is no indication in the service medical records 
or elsewhere in the claims file detailing the incident or 
type of injuries that motivated this award.  Consequently, 
additional documentation pertaining to the veteran's receipt 
of the Purple Heart should be obtained.  Additionally, the VA 
examination of record pertaining to the veteran's knees fails 
to address whether the veteran has any current residuals of 
shrapnel wounds.  Thus, in the event that the veteran's 
shrapnel wounds are demonstrated to be related to his knees, 
another examination is necessary under both the VCAA and the 
new regulations.

While the Board regrets the delay involved in remanding this 
case, under the circumstances discussed above, the case is 
not ready for appellate review.  To ensure due process, and 
to ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his appeal, the case is 
REMANDED to the RO for the following development:

1.  With the veteran's cooperation and 
assistance, the RO should obtain any 
additional relevant medical records not 
already associated with the claims 
folder.  All VA medical records 
identified by the veteran should be 
obtained pursuant to established 
procedure.  In this regard, the RO should 
directly contact the VA medical facility 
in Murfreesboro, Tennessee, and request 
complete, legible copies of all medical 
reports which this facility has in its 
possession pertaining to treatment 
provided to the veteran from March 1998 
to the present. With respect to any non-
VA health care providers identified by 
the veteran, the RO should request his 
authorization to release any private 
medical records to the VA.  Upon receipt 
of his signed authorization(s) for the 
release of such records, the RO should 
attempt to obtain copies of treatment 
records identified by the veteran.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.

2.  The RO should ask the veteran to 
submit copies of any documentation that 
he might have in his possession which 
would contain information pertaining to 
his receipt of the Purple Heart Medal, 
including a description of the events or 
injuries that served as the basis for the 
award.  

3.  Regardless of the veteran's response 
to the above inquiry, the RO should 
contact the appropriate agency and/or the 
appropriate branch service and/or the 
Department of the Army and/or Defense, to 
request that a special search be 
conducted in order to locate any 
documentation prepared and/or considered 
which would reflect the type of injury 
that the veteran sustained which 
warranted the award of the Purple Heart 
Medal to him.  Upon completion of this 
action, the RO should make a factual 
determination as to whether the veteran 
sustained any shrapnel wounds to any of 
his knees.

4.  With respect to the above development 
actions, all attempts to obtain records 
which are ultimately not obtained should 
be documented, and in accordance with the 
VCAA, § 5103A(b)(2), and the amended 
regulation, 38 C.F.R. § 3.159(a)-(f), the 
RO should notify the veteran of the 
records it was unable to obtain, briefly 
explain the efforts made to obtain such 
records, and describe any further action 
that the RO will take to obtain such 
records.

5.  In the event that the documentation 
establishes that the veteran received 
shrapnel wounds to his knees, the RO 
should schedule the veteran for a VA 
examination limited to his knees.  The 
veteran's claims folder is to be made 
available to the physician for review 
prior to this examination and he or she 
should indicate in the report that the 
claims folder was reviewed.  All 
necessary tests should be conducted and 
the physician should review the results 
of any testing prior to completion of the 
report.  The physician should determine 
whether the veteran has any current right 
or left knee disability, and if so, 
render opinions addressing whether it is 
at least as likely as not that any 
current disability and/or scars of the 
knees, including any existing arthritis, 
was caused by shrapnel wounds.  If 
arthritis is found to be present, the 
physician should indicate the approximate 
date of onset based on the medical 
documentation on file, and if it is at 
least as likely as not that it was caused 
by shrapnel wounds to the knees.  The 
physician should specifically discuss the 
existence of any affirmative evidence 
that would indicate that the veteran is 
not suffering from any disability of the 
knees.  The physician must fully consider 
the veteran's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that might exist.  Detailed reasons and 
bases for all diagnoses and opinions 
reached should be provided.  The report 
of examination, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
veteran's claims folder.

6.  In the event that the veteran's VA 
outpatient treatment records contain a 
diagnosis of PTSD, the RO should schedule 
the veteran for a VA psychiatric 
examination, to ascertain the proper 
diagnosis(es) of any existing psychiatric 
disorder, to include consideration of 
PTSD.  The veteran's claims folder is to 
be made available to the examiner for 
review prior to the examination.  The 
examiner should be specifically requested 
to provide opinions as to whether it is
at least as likely as not that the 
current psychiatric disorder is 
etiologically related to the veteran's 
active military service or any traumatic 
experience sustained in service.  If the 
examiner determines that the veteran has 
PTSD, he or she should specifically 
identify the stressor(s) upon which this 
diagnosis is based, and the symptoms 
which led to this conclusion.  The 
examiner must provide a clear and legible 
examination report including complete 
rationales for all conclusions reached.  

7.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
and the new regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2001) and 66 Fed. Reg. 45, 620 (Aug. 
29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), 
are fully complied with and satisfied.  

8.  Furthermore, the RO should ensure that 
the examination reports are complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the reports are 
deficient in any manner or fail to provide 
the specific information requested, they 
must be returned to the physicians for 
correction. 38 C.F.R. § 4.2 (2000); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

9.  The veteran is hereby advised that he 
should assist the RO in the development 
of his claims, and that failure to 
cooperate or to report for any requested 
examination without good cause may result 
in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (2000); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

10.  Finally, the RO should readjudicate 
the veteran's claims, with application of 
all appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand.  The RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  38 
U.S.C.A. §5107(b) (West Supp. 2001).  If 
the evidence is not in equipoise, the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

If the benefits sought on appeal remain denied, the veteran 
and his representative should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




